Exhibit 99.1 Press Release Las Vegas Sands Corp. Reports Third Quarter 2010 Results Consolidated Third Quarter Adjusted Property EBITDA Increases 136.9% to Record $645.2 Million on Record Net Revenue of $1.91 Billion Majority-owned Subsidiary Sands China Ltd’s Adjusted Property EBITDA Increases 40.8% to Record $334.6 Million and Record Adjusted Property EBITDA Margin of 31.3% Marina Bay Sands Generates Adjusted Property EBITDA of $241.6 Million and Adjusted Property EBITDA Margin of 49.7% Consolidated Adjusted Property EBITDA Margin Increases to 33.8%, Up 990 Basis Points Compared to the Third Quarter of 2009 Las Vegas, NV (October 27, 2010) — Las Vegas Sands Corp. (NYSE: LVS) today reported financial results for the quarter ended September 30, 2010. Company-Wide Operating Results Net revenue for the third quarter of 2010 was a record $1.91 billion, an increase of 67.3% compared to $1.14 billion in the third quarter of 2009. Consolidated adjusted property EBITDA in the third quarter of 2010 increased 136.9% to $645.2 million, compared to $272.3 million in the year-ago quarter. Consolidated adjusted property EBITDA margin increased 990 basis points to 33.8% in the third quarter of 2010, compared to 23.9% in the third quarter of 2009. On a GAAP (Generally Accepted Accounting Principles) basis, operating income in the third quarter of 2010 increased to $383.3 million, compared to $62.4 million in the third quarter of 2009. The increase in operating income was principally due to stronger results across our portfolio of properties in Macau, and the first full quarter of operations at Marina Bay Sands in Singapore. Adjusted net income (see Note 1) increased to $265.2 million, or $0.34 per diluted share, compared to $20.1 million, or $0.03 per diluted share, in the third quarter of 2009. 1 On a GAAP basis, net income attributable to common stockholders in the third quarter of 2010 was $168.0 million, compared to net loss of $123.0 million in the third quarter of 2009. Diluted earnings per share in the third quarter of 2010 was $0.21, compared to a diluted loss per share of $0.19 in the prior year quarter. The improvement in our net income attributable to common stockholders of $291.0 million reflects the increase in operating income, partially offset by an increase in net income attributable to noncontrolling interests (primarily Sands China Ltd.). Third Quarter Overview Sheldon G. Adelson, chairman and CEO, stated, “We are incredibly pleased to report that records for revenues, adjusted property EBITDA and adjusted property EBITDA margin were achieved during the third quarter of 2010. Strong revenue growth and increases in operational efficiency in Macau and outstanding results at Marina Bay Sands in Singapore contributed to substantial margin expansion and industry-leading financial performance overall. We measure our financial success by the generation of EBITDA, not by our share of market revenue.We are therefore extremely proud to deliver an all-time quarterly record of $334.6 million of adjusted property EBITDA for our Macau operations, with both The Venetian Macao and Four Seasons Hotel Macao and Plaza Casino delivering substantial revenue and adjusted property EBITDA growth and margin expansion. In Las Vegas, increases in gaming volumes and hotel revenues allowed us to deliver $58.3 million of adjusted property EBITDA during the quarter. “In Singapore, Marina Bay Sands, which just completed its first full quarter of operations, generated the highest quarterly adjusted property EBITDA and EBITDA margin from any single property in the history of our company. Marina Bay Sands produced $241.6 million of adjusted property EBITDA and an EBITDA margin of 49.7% during the quarter. Both gaming volumes and visitation to the property have continued to trend upward since our opening, and we are gratified by the overwhelming reception the property has received. One example of that growth is the increase in average daily adjusted property EBITDA of over 275% from May to October.We are proud that Marina Bay Sands has already enhanced Singapore’s reputation as an international business and leisure destination.Looking ahead, we are confident that Marina Bay Sands will provide an ideal platform for strong growth and outstanding returns for our company.” Sands China Ltd. Consolidated Financial Results Sands China Ltd. is a majority-owned subsidiary of the company which owns and operates the company’s integrated resort properties and other assets in Macau. On a U.S. GAAP basis, total net revenues for Sands China Ltd. increased 27.7% to $1.08 billion in the third quarter of 2010, compared to $846.0 million in the third quarter of 2009. Adjusted property EBITDA for Sands China Ltd. increased 43.0% to $328.6 million in the third quarter of 2010, compared to $229.8 million in the third quarter of 2009. Net income for Sands China Ltd. increased 124.9% to $196.6 million in the third quarter of 2010, compared to $87.4 million in the third quarter of 2009. The Venetian Macao Third Quarter Operating Results The Venetian Macao continues to enjoy market-leading visitation and strong financial performance.The property delivered record adjusted property EBITDA of $211.5 million for the third quarter of 2010 2 and record 34.1% adjusted property EBITDA margin, an increase of 370 basis points over the third quarter of 2009. Gaming volumes were healthy in each segment of the business. Slot handle was a record $853.7 million, increasing 40.0% compared to the quarter one year ago, while Non-Rolling Chip drop was a record $956.9 million for the quarter, an increase of 14.6% compared to the same quarter last year. Non-Rolling Chip win percentage for the quarter was 26.6%. Rolling Chip volume during the quarter was $11.04 billion, with the direct play portion representing approximately $2.52 billion, or 22.8% of that amount. The following table summarizes our key operating results for The Venetian Macao for the third quarter of 2010 compared to the third quarter of 2009: Three Months Ended The Venetian Macao Operations September 30, (Dollars in millions) $ Change Change Revenues: Casino $ $ $ 28.4% Rooms 12.4% Food and Beverage 21.3% Retail and Other 7.3% Less - Promotional Allowances ) ) ) -16.5% Net Revenues $ $ $ 25.6% Adjusted Property EBITDA $ $ $ 40.6% EBITDA Margin % 34.1% 30.4% 3.7 pts Operating Income $ $ $ 64.1% Gaming Statistics (Dollars in millions) Rolling Chip Volume $ $ $ 21.8% Rolling Chip Win %(2) 3.05% 2.83% 0.22 pts Non-Rolling Chip Drop $ $ $ 14.6% Non-Rolling Chip Win %(3) 26.6% 23.0% 3.6 pts Slot Handle $ $ $ 40.0% Slot Hold %(4) 6.5% 7.5% -1.0 pts Hotel Statistics Occupancy % 90.1% 88.1% 2.0 pts Average Daily Rate (ADR) $ $ $
